Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/636524 application is in response to the communications filed April 18, 2022. 
Claims 1-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a method comprising: receiving medical image data from an image sharing application running on a sharing device; determining a category of medical information represented in the medical image data; identifying, based on the category of medical information, a viewing device to view the medical image data; and receiving a signal confirming the medical condition based on the medical image data. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “transmitting, to the viewing device, a request for confirmation of a medical condition associated with the category of medical information, wherein the request allows the viewing device to view the medical image data in an image viewing application running on the viewing device before an end of a timeout period;”, “from the viewing device”, and “in response to receiving the signal, transmitting an activation signal to each member user device of a medical team associated with the viewing device, wherein the activation signal requires closed-loop acknowledgement by each member user device that activation has occurred.”, a method comprising: receiving medical image data from an image sharing application running on a sharing device; determining a category of medical information represented in the medical image data; identifying, based on the category of medical information, a viewing device to view the medical image data; transmitting, to the viewing device, a request for confirmation of a medical condition associated with the category of medical information, wherein the request allows the viewing device to view the medical image data in an image viewing application running on the viewing device before an end of a timeout period; receiving, from the viewing device, a signal confirming the medical condition based on the medical image data; and in response to receiving the signal, transmitting an activation signal to each member user device of a medical team associated with the viewing device, wherein the activation signal requires closed-loop acknowledgement by each member user device that activation has occurred in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“transmitting, to the viewing device, a request for confirmation of a medical condition associated with the category of medical information, wherein the request allows the viewing device to view the medical image data in an image viewing application running on the viewing device before an end of a timeout period;” and “in response to receiving the signal, transmitting an activation signal to each member user device of a medical team associated with the viewing device, wherein the activation signal requires closed-loop acknowledgement by each member user device that activation has occurred.” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “from the viewing device”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“transmitting, to the viewing device, a request for confirmation of a medical condition associated with the category of medical information, wherein the request allows the viewing device to view the medical image data in an image viewing application running on the viewing device before an end of a timeout period;” and “in response to receiving the signal, transmitting an activation signal to each member user device of a medical team associated with the viewing device, wherein the activation signal requires closed-loop acknowledgement by each member user device that activation has occurred.” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“determining the timeout period based at least on the category of medical information represented in the medical image data; and erasing the medical image data from a database at the end of the timeout period.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“determining, based on Global Positioning System (GPS) data from the sharing device, an estimated time of arrival (ETA) of the sharing device at a hospital; and determining the end of the timeout period based on the ETA of the sharing device.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“determining, based on GPS data from the viewing device, an ETA of the viewing device at a hospital; and determining the end of the timeout period based on the ETA of the viewing device.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“providing an indication of the timeout period for display on the sharing device; receiving input data from the sharing device indicating an adjustment to the timeout period; and adjusting the timeout period based on the input data.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“providing an indication of the timeout period for display on the viewing device; receiving input data from the viewing device indicating an adjustment to the timeout period; and adjusting the timeout period based on the input data.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“receiving input data from both the sharing device and the viewing device indicating confirmation or adjustment of the timeout period as part of a handshake process, wherein the medical image data is subsequent to receiving confirmation of the timeout period from each of the sharing device and viewing device during the handshake process.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“stored in a database” and “providing an indication of the timeout period for display on both the sharing device and the viewing device;” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“providing an indication of the timeout period for display on both the sharing device and the viewing device;” which corresponds to mere data gathering and/or output.
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “stored in a database”.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“providing an indication of the timeout period for display on both the sharing device and the viewing device;” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising providing for display of a toggleable option on the sharing device, wherein the toggleable option indicates whether to determine timeout periods for subsequently captured images or to permanently store the subsequently captured images in a database.” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“further comprising providing for display of a toggleable option on the sharing device, wherein the toggleable option indicates whether to determine timeout periods for subsequently captured images or to permanently store the subsequently captured images in a database.” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“further comprising providing for display of a toggleable option on the sharing device, wherein the toggleable option indicates whether to determine timeout periods for subsequently captured images or to permanently store the subsequently captured images in a database.” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the category of medical information is selected from a plurality of predefined categories comprising at least magnetic resonance imaging (MRI) data, electrocardiogram (EKG) data, X-ray data, and computerized tomography (CT) scan data.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising validating the medical image data based on the category of medical information before transmitting the request.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the request to the viewing device comprises a request to verify that the medical image data is interpretable.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising determining one or more portions of the medical image data to block from view by the viewing device.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 12 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“where the one or more portions of the medical image data to block from view by the viewing device are determined based on the category of medical information represented in the medical image data.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 depends from claim 12 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising receiving input data from the sharing device indicating the one or more portions of the medical image data to block from view by the viewing device.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15, 
Claim 15 depends from claim 12 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“subsequent to determining the one or more portions of the medical image data to block from view by the viewing device, providing indications of the one or more portions of the medical image data for display on the sharing device; and receiving input data from the sharing device indicating one or more adjustments to locations of the one or more portions of the medical image data;” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“storing the locations of the one or more portions of the medical image data to block from view by the viewing device in a database.” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“storing the locations of the one or more portions of the medical image data to block from view by the viewing device in a database.” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“storing the locations of the one or more portions of the medical image data to block from view by the viewing device in a database.” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 12 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the one or more portions of the medical image data correspond to one or more pieces of personal health information (PHI) identified in the medical image data.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 17 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the medical image data comprises a plurality of frames from video data captured by a video camera on the sharing device, wherein the plurality of frames are identified based on input data from the sharing device.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 18, 
Claim 18 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 18 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the medical image data comprises a plurality of frames from video data captured by a video camera on the sharing device, wherein the plurality of frames are identified based on the category of medical information represented in the medical image data.” further defines the abstract idea. The claim with this further defining limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 19, 
Step 1: The claim recites subject matter within a statutory category as a manufacture.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving medical image data from an image sharing application running on a sharing device; determining a category of medical information represented in the medical image data; identifying, based on the category of medical information, a viewing device to view the medical image data and receiving a signal confirming the medical condition based on the medical image data. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause the one or more processors to perform functions”, “transmitting, to the viewing device, a request for confirmation of a medical condition associated with the category of medical information, wherein the request allows the viewing device to view the medical image data in an image viewing application running on the viewing device before an end of a timeout period;”, “from the viewing device”, and “in response to receiving the signal, transmitting an activation signal to each member user device of a medical team associated with the viewing device, wherein the activation signal requires closed-loop acknowledgement by each member user device that activation has occurred” a non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause the one or more processors to perform functions comprising: receiving medical image data from an image sharing application running on a sharing device; determining a category of medical information represented in the medical image data; identifying, based on the category of medical information, a viewing device to view the medical image data; transmitting, to the viewing device, a request for confirmation of a medical condition associated with the category of medical information, wherein the request allows the viewing device to view the medical image data in an image viewing application running on the viewing device before an end of a timeout period; receiving, from the viewing device, a signal confirming the medical condition based on the medical image data; and in response to receiving the signal, transmitting an activation signal to each member user device of a medical team associated with the viewing device, wherein the activation signal requires closed-loop acknowledgement by each member user device that activation has occurred in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“transmitting, to the viewing device, a request for confirmation of a medical condition associated with the category of medical information, wherein the request allows the viewing device to view the medical image data in an image viewing application running on the viewing device before an end of a timeout period;” and “in response to receiving the signal, transmitting an activation signal to each member user device of a medical team associated with the viewing device, wherein the activation signal requires closed-loop acknowledgement by each member user device that activation has occurred.” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause the one or more processors to perform functions” and “from the viewing device”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“transmitting, to the viewing device, a request for confirmation of a medical condition associated with the category of medical information, wherein the request allows the viewing device to view the medical image data in an image viewing application running on the viewing device before an end of a timeout period;” and “in response to receiving the signal, transmitting an activation signal to each member user device of a medical team associated with the viewing device, wherein the activation signal requires closed-loop acknowledgement by each member user device that activation has occurred.” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 20, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving medical image data from an image sharing application running on a sharing device; determining a category of medical information represented in the medical image data; identifying, based on the category of medical information, a viewing device to view the medical image data and receiving a signal confirming the medical condition based on the medical image data. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a system comprising: one or more processors; and a non-transitory computer readable medium having stored therein instructions executable by the one or more processors to cause the one or more processors to perform functions”, “transmitting, to the viewing device, a request for confirmation of a medical condition associated with the category of medical information, wherein the request allows the viewing device to view the medical image data in an image viewing application running on the viewing device before an end of a timeout period;” “from the viewing device”, and “in response to receiving the signal, transmitting an activation signal to each member user device of a medical team associated with the viewing device, wherein the activation signal requires closed-loop acknowledgement by each member user device that activation has occurred”, a system comprising: one or more processors; and a non-transitory computer readable medium having stored therein instructions executable by the one or more processors to cause the one or more processors to perform functions comprising: receiving medical image data from an image sharing application running on a sharing device; determining a category of medical information represented in the medical image data; identifying, based on the category of medical information, a viewing device to view the medical image data; transmitting, to the viewing device, a request for confirmation of a medical condition associated with the category of medical information, wherein the request allows the viewing device to view the medical image data in an image viewing application running on the viewing device before an end of a timeout period; receiving, from the viewing device, a signal confirming the medical condition based on the medical image data; and in response to receiving the signal, transmitting an activation signal to each member user device of a medical team associated with the viewing device, wherein the activation signal requires closed-loop acknowledgement by each member user device that activation has occurred in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“transmitting, to the viewing device, a request for confirmation of a medical condition associated with the category of medical information, wherein the request allows the viewing device to view the medical image data in an image viewing application running on the viewing device before an end of a timeout period;” and “in response to receiving the signal, transmitting an activation signal to each member user device of a medical team associated with the viewing device, wherein the activation signal requires closed-loop acknowledgement by each member user device that activation has occurred” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a system comprising: one or more processors; and a non-transitory computer readable medium having stored therein instructions executable by the one or more processors to cause the one or more processors to perform functions” and “from the viewing device”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“transmitting, to the viewing device, a request for confirmation of a medical condition associated with the category of medical information, wherein the request allows the viewing device to view the medical image data in an image viewing application running on the viewing device before an end of a timeout period;” and “in response to receiving the signal, transmitting an activation signal to each member user device of a medical team associated with the viewing device, wherein the activation signal requires closed-loop acknowledgement by each member user device that activation has occurred” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amble et al. (US 2015/0035959; herein referred to as Amble) in view of Jung et al. (US 2010/0271490; herein referred to as Jung). 
As per claim 1, 
Amble teaches receiving medical image data from an image sharing application running on a sharing device:
(Abstract and Paragraph [0053] of Amble. The teaching describes a process of sharing medical data. One or more data streams may be received from one or more medical imaging/sensing or other types of devices. Frames of data are transmitted to a remote device, wherein they are rendered and/or displayed at the remote device. Patient telemedicine device 104 collects data from multiple sources and medical imaging/biometric sensing devices, displays the data, makes requests for additional data, receives input from an operator and shares selected types of data with other participants in a telemedicine session. Patient telemedicine device 104 may be a laptop, computer tablet, a mobile device and/or desktop computer.)
Amble further teaches determining a category of medical information represented in the medical image data: 
(Paragraphs [0050]-[0056] and [0141]-[0146] of Amble. The teaching describes that any type of medical imaging/sensing device that is operated and handled by a medical professional, such as ultrasound, electrocardiogram, and x-ray may be used to collect patient data. The ability to share the segment of interest with third parties who may not already be part of the collaborative session is a powerful feature. A radiologist may wish to show the results to the patient’s physician or surgeon, so that any questions may be answered or a diagnosis reviewed during the imaging session, without requiring physical present of the physician/surgeon. In such circumstances, the person wishing to share a segment of interest can select a person who has a compatible workstation but is not part of the current session to receive the segment.)
Amble further teaches identifying, based on the category of medical information, a viewing device to view the medical image data: 
(Paragraphs [0050]-[0058] and [0141]-[0146] of Amble. The teaching describes that the patient telemedicine system 102 includes a display device 210, which is part of or connected to the patient telemedicine device 104 and may be used as a suitable video screen or user interface for specifically presenting test results and media.)
Amble further teaches transmitting, to the viewing device, a request for confirmation of a medical condition associated with the category of medical information: 
(Paragraphs [0042]-[0046] of Amble. The teaching describes that specialist telemedicine workstation 108/110 receives ultrasound imagery. The specialist can request that the attending medical professional reposition an ultrasound probe on a particular portion of the patient’s body to get a better or different view of a region of interest. This request for repositioning is considered a request for confirmation of the medical condition because the specialist is requesting the proper placement of the probe to assess the medical condition properly.)
Amble further teaches receiving, from the viewing device, a signal confirming the medical condition based on the medical image data: 
(Paragraphs [0031]-[0035] of Amble. The teaching describes that the collaborative telemedicine platform allows a remote medical practitioner to participate in an examination in (near) real time. The remote participants may include other specialists that are participating to provide a second opinion. This second opinion is considered a signal confirming the medical condition based on the medical image data.)
Amble further teaches in response to receiving the signal, transmitting an activation signal to each member user device of a medical team associated with the viewing device, wherein the activation signal requires closed-loop acknowledgement by each member user device that activation has occurred: 
(Paragraphs [0131]-[0140] of Amble. The teaching describes that a second telemedicine workstation 108 is typically positioned at a location that is apart from the patient and is most often used by a medical practitioner that is participating in the telemedicine session. Optionally, one or more additional remote telemedicine workstations 110 may be included for use by others that are participating in or viewing the telemedicine session. Such remote participants may include other specialists that are participating to provide a second opinion.)
Amble does not explicitly teach wherein the request allows the viewing device to view the medical image data in an image viewing application running on the viewing device before an end of a timeout period. 
However Jung teaches wherein the request allows the viewing device to view the medical image data in an image viewing application running on the viewing device before an end of a timeout period: 
(Paragraphs [0099]-[0101] and [0188]-[0190] of Jung. The teaching describes that a shared image device 101 can include a timeout mechanism. If a user of a shared image device 101 leaves the sharing station, and they forget to deactivate the sharing mechanism, then the timeout mechanism can deactivate the shared image device with respect to the sharing session, after a prescribed amount of time. The sharing mechanism might be considered to function as a virtual picture frame or viewfinder that allows remotely-located shared image devices such as digital cameras or camcorders to capture shared images.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Amble, the timeout features of Jung. Paragraphs [0099]-[0101] of Jung describes that the system provides advantages in privacy so that if a user leaves the sharing session, sensitive information is not open outside a predefined time period. This functionality would have improved the security of the system of Amble. One of ordinary skill in the art would have added to the teaching of Amble, the teaching of Jung based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Amble and Jung teaches the limitations of claim 1.
Jung further teaches determining the timeout period based at least on the category of medical information represented in the medical image data; and erasing the medical image data from a database at the end of the timeout period.
(Paragraphs [0099]-[0101], [0143], [0144] and [0188]-[0190] of Jung. The teaching describes that a shared image device 101 can include a timeout mechanism. If a user of a shared image device 101 leaves the sharing station, and they forget to deactivate the sharing mechanism, then the timeout mechanism can deactivate the shared image device with respect to the sharing session, after a prescribed amount of time. This sharing feature goes through a timeout sequence based on the images presented to the user. When the lockout sequence is completed, the link to the server sharing the image is terminated and to see the image again would require a link to be re-established. The teaching describes a user or a system automatically deleting an image in an optional step after the timeout period has ended.)
As per claim 9, 
The combined teaching of Amble and Jung teaches the limitations of claim 1. 
Amble further teaches wherein the category of medical information is selected from a plurality of predefined categories comprising at least magnetic resonance imaging (MRI) data, electrocardiogram (EKG) data, X-ray data, and computerized tomography (CT) scan data:
(Paragraph [0037] of Amble. The teaching describes that the patient telemedicine device 104 is preferably arranged so that it may be coupled to (or otherwise receive inputs from) a variety of different types of biometric diagnostics machines. These may include various types of imaging devices (e.g., ultrasound probes, X-ray machines, MRI devices, CT scanner, etc.) and/or biometric measurement devices (e.g., EKG, EEG, or ECG devices; pulse oximeters; thermal/temperature sensors; blood pressure monitors; glucose level monitors; pulmonary function testers, etc.))
As per claim 10, confirmation or validation 
The combined teaching of Amble and Jung teaches the limitations of claim 1. 
Amble further teaches further comprising validating the medical image data based on the category of medical information before transmitting the request: 
(Paragraphs [0042]-[0046] of Amble. The teaching describes that specialist telemedicine workstation 108/110 receives ultrasound imagery. The specialist can request that the attending medical professional reposition an ultrasound probe on a particular portion of the patient’s body to get a better or different view of a region of interest. This request for repositioning is considered validating the medical image based on the category of medical information because the specialist is requesting the proper placement of the probe to assess the medical condition properly.)
As per claim 11, 
The combined teaching of Amble and Jung teaches the limitations of claim 1. 
Amble further teaches wherein the request to the viewing device comprises a request to verify that the medical image data is interpretable: 
(Paragraphs [0042]-[0046] of Amble. The teaching describes that specialist telemedicine workstation 108/110 receives ultrasound imagery. The specialist can request that the attending medical professional reposition an ultrasound probe on a particular portion of the patient’s body to get a better or different view of a region of interest. This request for repositioning is considered verifying that the medical image data is interpretable because the specialist is requesting the proper placement of the probe to assess the medical condition properly.)
As per claim 12, 
The combined teaching of Amble and Jung teaches the limitations of claim 1.  
Jung further teaches further comprising determining one or more portions of the medical image data to block from view by the viewing device: 
(Paragraph [0137] of Jung. The teaching describes that a sharer of image data can choose to block one or more portions of an image from display to a viewing device.)
Amble teaches selectively encrypting portions of the data to be shared. 
(Paragraph [0089] of Amble. The teaching describes that the encrypter 810 in each submodule receives the associated frames from the encoder and at least partially encrypts them. Any known encryption technology may be used. In various embodiments, frames from different types of data streams are separately encrypted using different encryption techniques, depending on the characteristics of the data)
As per claim 13, 
The combined teaching of Amble and Jung teaches the limitations of claim 12. 
Jung further teaches where the one or more portions of the medical image data to block from view by the viewing device are determined based on the category of medical information represented in the medical image data: 
(Paragraph [0137] of Jung. The teaching describes that a sharer of image data can choose to block one or more portions of an image from display to a viewing device. The sharer determines whether to block the one or more portions of the image based on the content of the image.)
As per claim 14, 
The combined teaching of Amble and Jung teaches the limitations of claim 12.
Jung further teaches further comprising receiving input data from the sharing device indicating the one or more portions of the medical image data to block from view by the viewing device: 
(Paragraph [0137] of Jung. The teaching describes that a sharer of image data can choose to block one or more portions of an image from display to a viewing device. The sharer determines whether to block the one or more portions of the image based on the content of the image. The sharer inputs this determination to the system through their interface.)
As per claim 15, 
The combined teaching of Amble and Jung teaches the limitations of claim 12.
Jung further teaches subsequent to determining the one or more portions of the medical image data to block from view by the viewing device, providing indications of the one or more portions of the medical image data for display on the sharing device; receiving input data from the sharing device indicating one or more adjustments to locations of the one or more portions of the medical image data and storing the locations of the one or more portions of the medical image data to block from view by the viewing device in a database: 
(Paragraphs [0110] and [0137] of Jung. The teaching describes that a sharer of image data can choose to block one or more portions of an image from display to a viewing device. The sharer determines whether to block the one or more portions of the image based on the content of the image. The sharer inputs this determination to the system through their interface. Shared image devices configurable as digital cameras can have the capability of browsing through their shared images. Such a browser could be applied to incoming subscribed-to images. Consider an instance that provides for “stop subscribing” to any particular user, from any particular sharing session, and/or the like. As such, the images can be either permanently blocked, temporarily blocked, allowed access to add further time, selectively cultured, or a wide variety of other permutations. The computer/controller 1000 controls the signal processing, database querying and response, computational, timing, data transfer, and other processes associated with the shared image device)
As per claim 16, 
The combined teaching of Amble and Jung teaches the limitations of claim 12. 
Amble further teaches wherein the one or more portions of the medical image data correspond to one or more pieces of personal health information (PHI) identified in the medical image data: 
(Paragraphs [0089] and [0107] of Amble. The teaching describes that the encrypter 810 in each submodule receives the associated frames from the encoder and at least partially encrypts them. Any known encryption technology may be used. In various embodiments, frames from different types of data streams are separately encrypted using different encryption techniques, depending on the characteristics of the data. The record preferably also includes tags or other information that can further facilitate searching. For example, relevant tags can include items such as: (a) an identification of the imaged organ or body part; (b) a diagnosis or diagnosed condition or other significant diagnostic attributes of the feature(s) of interest (e.g., location, size, appearance, stage, severity, etc. of a growth or lesion); and (c) significant demographic and/or physical attributes of the patient (e.g., age, gender, weight, size, known genetic markers, etc., and in veterinarian applications, species, breed, etc.))
As per claim 17, 
The combined teaching of Amble and Jung teaches the limitations of claim 1. 
Amble further teaches wherein the medical image data comprises a plurality of frames from video data captured by a video camera on the sharing device, wherein the plurality of frames are identified based on input data from the sharing device: 
(Paragraph [0134] of Amble. The teaching describes if an ultrasonic imaging session (the input data) extends for 15 minutes, it may be desirable to isolate a shorter segment of that session that focuses on a specific area of interest or concern. The isolated segment of interest may be a single frame/image, a sequence of frames/images, a short video clip or any other segment of the video file. When the stream is stored locally as a video (or other) file, the isolated segment can be characterized or marked simply by identifying the breakpoints (e.g., the start and end points) for the segment within the stream or video file.)
As per claim 18, 
The combined teaching of Amble and Jung teaches the limitations of claim 1. 
Amble further teaches wherein the medical image data comprises a plurality of frames from video data captured by a video camera on the sharing device, wherein the plurality of frames are identified based on the category of medical information represented in the medical image data: 
(Paragraph [0134] of Amble. The teaching describes if an ultrasonic imaging session (category of medical information presented) extends for 15 minutes, it may be desirable to isolate a shorter segment of that session that focuses on a specific area of interest or concern. The isolated segment of interest may be a single frame/image, a sequence of frames/images, a short video clip or any other segment of the video file. When the stream is stored locally as a video (or other) file, the isolated segment can be characterized or marked simply by identifying the breakpoints (e.g., the start and end points) for the segment within the stream or video file.)
As per claim 19, 
Claim 19 is substantially similar to claim 1. Accordingly, Claim 19 is rejected for the same reasons as claim 1. 
As per claim 20, 
Claim 19 is substantially similar to claim 1. Accordingly, Claim 19 is rejected for the same reasons as claim 1.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Amble and Jung in further view of Martin et al. (US 2011/0172550; herein referred to as Martin). 
As per claim 3,
The combined teaching of Amble and Jung teaches the limitations of claim 1.
Amble further teaches determining, based on Global Positioning System (GPS) data from the sharing device: 
(Paragraph [0088] of Amble. The teaching describes that the timestamp can be based on a time received through the network e.g. using the Network Time Protocol (NTP), from a NTP time server or other type of time server, etc. In some applications, the timestamp is based on time data in a GPS signal received from a GPS satellite. These network or GPS based approaches work well when synchronization is required between two data streams that originated from different locations or computers in a network)
The combined teaching of Amble and Jung does not explicitly teach determining an estimated time of arrival (ETA) of the sharing device at a hospital and determining the end of the timeout period based on the ETA of the sharing device. 
 However Martin teaches determining an ETA of a device at a hospital from GPS data: 
(Paragraph [0105] of Martin. The teaching describes that mobile environment 101 is an ambulance or other EMS vehicle—for example a vehicular mobile environment (VME). The mobile environment may include a navigation device 110 used by the driver 112 to track the mobile environment's position 101, locate the mobile environment 101 and/or the emergency location, and locate the transport destination, according to embodiments of the present invention. The navigation device 110 may include a Global Positioning System (“GPS”), for example. The navigation device 110 may also be configured to perform calculations about vehicle speed, the travel time between locations, and estimated times of arrival). 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the GPS teachings of Amble and Jung, the estimated time of arrival teachings of Martin. One of ordinary skill in the art would have known that if the device of amble was transmitting images to a hospital and in that transmission was a GPS location of that device, once could have easily determined an estimated time of arrival of that device if the device was in transit to the same hospital. Martin teaches as much where patient information is shared to a hospital in the form of the patient location collected from GPS data and then determining an ETA based on the GPS data. One of ordinary skill in the art would have added to the combined teaching of Amble and Jung, the teaching of Martin based on this incentive without yielding unexpected results. 
The combined teaching of Amble, Jung and Martin further teach determining the end of the timeout period based on the ETA of the sharing device:
(Paragraphs [0099]-[0101] and [0188]-[0190] of Jung. The teaching describes that a shared image device 101 can include a timeout mechanism. If a user of a shared image device 101 leaves the sharing station, and they forget to deactivate the sharing mechanism, then the timeout mechanism can deactivate the shared image device with respect to the sharing session, after a prescribed amount of time. The sharing mechanism might be considered to function as a virtual picture frame or viewfinder that allows remotely-located shared image devices such as digital cameras or camcorders to capture shared images.)
The timeout period here is an arbitrary timeout setting and could be set to any time. In light of Martin, one could have set the timeout period to the time when the patient arrives to the hospital. This is because the hospital does not need any further GPS data from the patient because they know where the patient is, their own facility, and transmission of medical information would not be necessary because all the information that the hospital would need to know, the hospital would be able to gather on site.) 
As per claim 4, 
The combined teaching of Amble and Jung teaches the limitations of claim 1.
Amble further teaches determining, based on GPS data from the viewing device: 
(Paragraph [0088] of Amble. The teaching describes that the timestamp can be based on a time received through the network e.g. using the Network Time Protocol (NTP), from a NTP time server or other type of time server, etc. In some applications, the timestamp is based on time data in a GPS signal received from a GPS satellite. These network or GPS based approaches work well when synchronization is required between two data streams that originated from different locations or computers in a network)
The combined teaching of Amble and Jung does not explicitly teach determining an estimated time of arrival (ETA) of the viewing device at a hospital and determining the end of the timeout period based on the ETA of the viewing device.
However Martin teaches determining an ETA of a device at a hospital from GPS data: 
(Paragraph [0105] of Martin. The teaching describes that mobile environment 101 is an ambulance or other EMS vehicle—for example a vehicular mobile environment (VME). The mobile environment may include a navigation device 110 used by the driver 112 to track the mobile environment's position 101, locate the mobile environment 101 and/or the emergency location, and locate the transport destination, according to embodiments of the present invention. The navigation device 110 may include a Global Positioning System (“GPS”), for example. The navigation device 110 may also be configured to perform calculations about vehicle speed, the travel time between locations, and estimated times of arrival). 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the GPS teachings of Amble and Jung, the estimated time of arrival teachings of Martin. One of ordinary skill in the art would have known that if the device of amble was transmitting images to a hospital and in that transmission was a GPS location of that device, once could have easily determined an estimated time of arrival of that device if the device was in transit to the same hospital. Martin teaches as much where patient information is shared to a hospital in the form of the patient location collected from GPS data and then determining an ETA based on the GPS data. One of ordinary skill in the art would have added to the combined teaching of Amble and Jung, the teaching of Martin based on this incentive without yielding unexpected results. 
The combined teaching of Amble, Jung and Martin further teach determining the end of the timeout period based on the ETA of the viewing device:
(Paragraphs [0099]-[0101] and [0188]-[0190] of Jung. The teaching describes that a shared image device 101 can include a timeout mechanism. If a user of a shared image device 101 leaves the sharing station, and they forget to deactivate the sharing mechanism, then the timeout mechanism can deactivate the shared image device with respect to the sharing session, after a prescribed amount of time. The sharing mechanism might be considered to function as a virtual picture frame or viewfinder that allows remotely-located shared image devices such as digital cameras or camcorders to capture shared images.)
The timeout period here is an arbitrary timeout setting and could be set to any time. In light of Martin, one could have set the timeout period to the time when the patient arrives to the hospital. This is because the hospital does not need any further GPS data from the patient because they know where the patient is, their own facility, and transmission of medical information would not be necessary because all the information that the hospital would need to know, the hospital would be able to gather on site.)
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Amble and Jung in further view of Ganton et al. (US 2013/0162160; herein referred to as Ganton). 
As per claim 5, 
The combined teaching of Amble and Jung teaches the limitations of claim 1.
The combined teaching of Amble and Jung does not explicitly teach providing an indication of the timeout period for display on the sharing device; receiving input data from the sharing device indicating an adjustment to the timeout period; and adjusting the timeout period based on the input data. 
However Ganton teaches providing an indication of the timeout period for display on the sharing device; receiving input data from the sharing device indicating an adjustment to the timeout period; and adjusting the timeout period based on the input data:  
(Paragraph [0170] of Ganton. The teaching describes that when a timeout period for the device has elapsed, the wireless communication hub device 112 may be configured to receive a simple message service (SMS) message during the sleep mode which prompts the wireless communication hub device 112 to place a data call to the service platform server 140 and initiate a new data communication link. When the link is reestablished, the timeout period is reset based on the link input.)
It would have been obvious to one of ordinary skill in the art before the time of fling to add to the combined teaching of Amble and Jung, the timeout features of Ganton. Paragraph [0170] of Ganton describes that this timeout feature is implemented when the system determines that it has gone idle while patient information is still open, ostensibly allowing any other user access to the data. To address this issue, the system automatically terminates connection to sensitive information to ensure the integrity of the patient’s privacy. One of ordinary skill in the art would have added to the combined teaching of Amble and Jung, the teachings of Ganton based on this incentive without yielding unexpected results. 
As per claim 6, 
The combined teaching of Amble and Jung teaches the limitations of claim 1.
The combined teaching of Amble and Jung does not explicitly teach providing an indication of the timeout period for display on the viewing device; receiving input data from the viewing device indicating an adjustment to the timeout period; and adjusting the timeout period based on the input data.
However, Ganton teaches providing an indication of the timeout period for display on the viewing device; receiving input data from the viewing device indicating an adjustment to the timeout period; and adjusting the timeout period based on the input data: 
(Paragraph [0170] of Ganton. The teaching describes that when a timeout period for the device has elapsed, the wireless communication hub device 112 may be configured to receive a simple message service (SMS) message during the sleep mode which prompts the wireless communication hub device 112 to place a data call to the service platform server 140 and initiate a new data communication link. When the link is reestablished, the timeout period is reset based on the link input.)
It would have been obvious to one of ordinary skill in the art before the time of fling to add to the combined teaching of Amble and Jung, the timeout features of Ganton. Paragraph [0170] of Ganton describes that this timeout feature is implemented when the system determines that it has gone idle while patient information is still open, ostensibly allowing any other user access to the data. To address this issue, the system automatically terminates connection to sensitive information to ensure the integrity of the patient’s privacy. One of ordinary skill in the art would have added to the combined teaching of Amble and Jung, the teachings of Ganton based on this incentive without yielding unexpected results.
As per claim 7, 
The combined teaching of Amble and Jung teaches the limitations of claim 1.
The combined teaching of Amble and Jung does not explicitly teach providing an indication of the timeout period for display on both the sharing device and the viewing device; and receiving input data from both the sharing device and the viewing device indicating confirmation or adjustment of the timeout period as part of a handshake process, wherein the medical image data is stored in a database subsequent to receiving confirmation of the timeout period from each of the sharing device and viewing device during the handshake process.
However Ganton teaches providing an indication of the timeout period for display on both the sharing device and the viewing device; and receiving input data from both the sharing device and the viewing device indicating confirmation or adjustment of the timeout period as part of a handshake process, wherein the medical image data is stored in a database subsequent to receiving confirmation of the timeout period from each of the sharing device and viewing device during the handshake process:  
(Paragraph [0170]-[0172] of Ganton. The teaching describes that when a timeout period for the device has elapsed, the wireless communication hub device 112 may be configured to receive a simple message service (SMS) message during the sleep mode which prompts the wireless communication hub device 112 to place a data call to the service platform server 140 and initiate a new data communication link. When the link is reestablished, the timeout period is reset based on the link input. When the link is reestablished, medical image data may be stored in the database.)
It would have been obvious to one of ordinary skill in the art before the time of fling to add to the combined teaching of Amble and Jung, the timeout features of Ganton. Paragraph [0170] of Ganton describes that this timeout feature is implemented when the system determines that it has gone idle while patient information is still open, ostensibly allowing any other user access to the data. To address this issue, the system automatically terminates connection to sensitive information to ensure the integrity of the patient’s privacy. One of ordinary skill in the art would have added to the combined teaching of Amble and Jung, the teachings of Ganton based on this incentive without yielding unexpected results.
As per claim 8, 
The combined teaching of Amble and Jung teaches the limitations of claim 1. 
Jung further teaches providing a display of a toggleable option on the sharing device, wherein the toggleable option indicates whether to share images for a given period of time or to permanently store the subsequently captured images in a database: 
(Paragraphs [0110] and [0137] of Jung. The teaching describes that a sharer of image data can choose to block one or more portions of an image from display to a viewing device. The sharer determines whether to block the one or more portions of the image based on the content of the image. The sharer inputs this determination to the system through their interface. Shared image devices configurable as digital cameras can have the capability of browsing through their shared images. Such a browser could be applied to incoming subscribed-to images. Consider an instance that provides for “stop subscribing” to any particular user, from any particular sharing session, and/or the like. As such, the images can be either permanently blocked, temporarily blocked, allowed access to add further time, selectively cultured, or a wide variety of other permutations. The computer/controller 1000 controls the signal processing, database querying and response, computational, timing, data transfer, and other processes associated with the shared image device)
Jung does not explicitly state that this period of time to share images is based on a timeout period. 
However Ganton teaches determining a timeout period for shared images: 
(Paragraph [0170] of Ganton. The teaching describes that when a timeout period for the device has elapsed, the wireless communication hub device 112 may be configured to receive a simple message service (SMS) message during the sleep mode which prompts the wireless communication hub device 112 to place a data call to the service platform server 140 and initiate a new data communication link. When the link is reestablished, the timeout period is reset based on the link input.)
It would have been obvious to one of ordinary skill in the art before the time of fling to add to the combined teaching of Amble and Jung, the timeout features of Ganton. Paragraph [0170] of Ganton describes that this timeout feature is implemented when the system determines that it has gone idle while patient information is still open, ostensibly allowing any other user access to the data. To address this issue, the system automatically terminates connection to sensitive information to ensure the integrity of the patient’s privacy. One of ordinary skill in the art would have added to the combined teaching of Amble and Jung, the teachings of Ganton based on this incentive without yielding unexpected results.

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant argues that the Office fails to explain how or why the instant claims are allegedly directed to the identified abstract idea. The applicant supports this argument by stating that the Office merely identifies a particular sub-category of Certain Methods of Organizing Human activity without providing any reasoning as to how or why this is the case. As MPEP 2106.04(II)(A)(1) states, it is not sufficient to conclude that a claim is directed to a patent-ineligible concept because the claims merely involve a patent-ineligible concept.
The examiner respectfully disagrees with this argument. The examiner had provided very specific findings in his analysis of the claim language in the previous Office Action which includes the ‘how’ and ‘why’ the pending claims are rejected. The abstract idea that the examiner identified in Step 2A Prong 1 was based on the fact that a human person can personally perform all of the steps found in the abstract idea. The conclusion to this determination under Step 2A Prong 1 was not that the claims are directed to an abstract idea for this reason but rather that the claims recited it. The examiner continued with his analysis to Step 2A Prong 2 to see if there was anything in the additional limitations that were not in the abstract idea that amounted to a practical application of the recited abstract idea. The additional limitations were found to contain nothing but insignificant extra-solution activity, specifically that the remaining limitations corresponded to mere data gathering and/or output. On this basis, the examiner had provided the ‘how’ and ‘why’ the pending claims were directed to an abstract idea. Because none of the pending claim limitations provided a practical application of the identified abstract idea, the conclusion that was made in Step 2A Prong 2 that the claims are directed to the abstract idea it was reciting. Accordingly, the examiner’s analysis was in full compliance with the 2019 PEG and MPEP 2106.04. 
The applicant further argues that the instant claims do not recite personal behavior, relationships, or interactions between people and therefore cannot be directed to “managing personal behavior or relationships or interactions between people” alleged by the Office. 
The examiner respectfully disagrees. All of the steps listed in bold by the applicant in the arguments on page 8 of the Remarks are behaviors that humans can perform. The steps of receiving, determining, identifying and receiving are a set of rules or instructions that a person can follow. This constitutes managing personal behavior. Accordingly, the pending claims are directed to “managing personal behavior or relationships or interactions between people”. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive: 
The applicant argues that Amble does not teach “transmitting, to the viewing device, a request for confirmation of a medical condition associated with the category of medical information”. The applicant supports this argument by stating that “feedback” as taught by Amble is not the same as “a request for confirmation of a medical condition”. Further, the applicant states that the placement of an ultrasound probe is not a medical condition. Accordingly feedback as to the placement of the ultrasound probe does not read on the limitation. 
The examiner respectfully disagrees. The cited portions of Amble ask specialists to interpret images that are being transmitted by a remote device controlled by an operator. By requesting the operator to reposition the ultrasound probe, the specialists are able to make a determination as to what medical condition the patient has. The term “confirmation” as claimed merely requires a user of the viewing device to make a determination as to what the medical condition is. The operator that makes the transmission does not make any determination as to what the medical condition is. As claimed there is nothing for the transmission to confirm other than to make a diagnosis determination. There is no previous determination claimed that such a confirmation would need to corroborate. Accordingly, the confirmation request is merely a determination of a medical condition which is taught by Amble because the whole point to the transmission in Amble is for diagnostic reasons. 
The applicant further argues that Amble does not teach “in response to receiving the signal, transmitting an activation signal to each member user device of a medical team associated with the viewing device, wherein the activation signal requires closed-loop acknowledgement by each member user device that activation has occurred”. The applicant supports this argument by stating that the Amble reference does not teach anything regarding an activation signal let alone an activation signal that requires a closed-loop acknowledgement by each member that  activation has occurred. 
The examiner respectfully disagrees. The pending language in question is very broad as it does not define what is considered an activation signal or what this activation signal activates. Paragraphs [0131]-[0140] as cited teach that physicians are in a group connection that sends notifications to each other when data is shared in the “share” mechanism. To clarify what is going on in the messaging elements taught in paragraphs [0131]-[0140], paragraphs [0143]-[0144] provide context that part of this messaging notification system includes the ability to ask and receive second opinions. In light of this one of ordinary skill in the art would have known that a second opinion is given by a physician (the signal), a prompt for notification is given (the activation signal). When each physician gets this notification each member interacts with what was shared, thereby establishing a closed-loop acknowledgement by each member user device that activation has occurred. 
The applicant further argues that Amble does not teach “determining a category of medical information represented in the medical image data” The applicant supports this argument by stating that Amble does not perform any categorization of the various input data streams that are received because the data is received and arranged in a pre-determined fashion. 
The examiner respectfully disagrees with this argument. The existence of the patient telemedicine device being able to receive multiple pre-determined types of medical information does not preclude the patient telemedicine to have to determine what category of medical information is being collected. The collection of medical data from the imaging device by the patient telemedicine device requires the patient medical device to detect where the data is coming from and use the proper code in order understand the signals being transmitted from the imager. The process of collecting this patient data is categorizing the data into particular medical image types and such determinations are being made by the patient telemedicine device. 
The applicant further argues that Amble does not teach “identifying, based on the category of medical information, a viewing device to view the medical image data”. The applicant supports this argument by stating that the display in Amble will display anything and is therefore not displaying anything based on the category of medical information. 
The examiner respectfully disagrees. Any display will display images based on what information it receives. In this way, because the patient telemedicine device categorizes patient information into categories, the display is displaying information based on this categorization. The applicant appears to being arguing for features that are more specific than what is actually claimed. The applicant appears to want a certain display to display certain data and not other data. But this is not what is claimed. The broadest reasonable interpretation of the claim language is that if data to be displayed meets any number medical information categories, the display will display the information. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686